Case 4:19-cv-03243 Document 15 Filed on 12/19/19 in TXSD Page 1 of 2
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                              December 20, 2019
                                                               David J. Bradley, Clerk
Case 4:19-cv-03243 Document 15 Filed on 12/19/19 in TXSD Page 2 of 2
